DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. §103

2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 5, 7 - 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperovics et al. (United States Patent Publication 20170147705), hereinafter referred to as Kasperovics in view of Zhang et al., (United States Patent Publication Number 20190205480) hereinafter Zhang
Regarding claim 1  Kasperovics teaches method (graph methods [0015]) comprising: executing a graph pattern query (a request to execute a calculation scenario 250, [0044]) against a heterogenous graph (a directed acyclic graph [0041]) such as graph representation Fig. 310 [0053]  having a plurality of vertices (plurality of vertices [0053[) and a plurality of edges (directed and undirected edges [0025]) stored (stored [0047]) in a plurality of tables (database tables [0047]) that includes a plurality of vertex tables (vertex tables [0028]) that store rows (rows [0028]) representing the vertices; (vertices [0026])  wherein the graph pattern query (a request to execute a calculation scenario 250, [0044]) includes a vertex identifier operator (required operator [0044]) such as “vertex identifier operator” referencing vertices (vertices [0026])  of the graph; (a directed acyclic graph [0041]) such as graph representation Fig. 310 [0053]  wherein executing the graph pattern query (a request to execute a calculation scenario 250, [0044])  includes generating a plurality of vertex identifiers (entries in the vertex key column [0021]) that are returned as a result (results [0044]) for the vertex identifier operator, (required operator [0044]) such as “vertex identifier operator” wherein each vertex identifier of the plurality of vertex identifier (entries in the vertex key column [0021]) identifies a respective vertex (vertex A, vertex C [0026]) and a single respective row (uniquely defines a vertex 330 (such as a row in an RDB table). [0032]) in the plurality of vertex tables (vertex tables [0028]) that represents the respective vertex, (vertex A, vertex C [0026]) 
Kasperovics does not fully disclose wherein the plurality of vertex identifiers includes: a first vertex identifier that identifies a first vertex and a first row in a first vertex table of the plurality of vertex tables, the first row in the first vertex table representing the first vertex, and a second vertex identifier that identifies a second vertex and a second row in a second vertex table of the plurality of vertex tables, the second row in the second vertex table representing the second vertex.
Zhang teaches wherein the plurality of vertex identifiers (Fig. 5, (530) vertex_ID, Graph_ID [0049]); (540) vertex_ID, Graph_ID [0049])  includes: a first vertex identifier (Fig. 5, (530) vertex_ID “111, [0039]) that identifies a first vertex (the vertex identified with Vertex_ID 111 is part of the graph identified by Graph_ID 210, [0039]) and a first row (Fig. 5, (530) with first row “vertex_ID 111”; “Graph_ID 210” [0049]) in a first vertex table (Fig. 5, (530) vertex table 450 sharded into data shard 530 which stores vertex identifiers from 100 to 129 [0049]) of the plurality of vertex tables, (data shard 530 and data shard 540 [0049]) the first row (Fig. 5, (530) with first row “vertex_ID 111”; “Graph_ID 210” [0049]) in the first vertex table (Fig. 5, (530) vertex table 450 sharded into data shard 530 which stores vertex identifiers from 100 to 129 [0049]) representing the first vertex, (the vertex identified with Vertex_ID 111 is part of the graph identified by Graph_ID 210, [0039])  and a second vertex identifier (Fig. 5, (540) vertex_ID , [0039]) that identifies a second vertex (the vertex identified with Vertex_ID 132 is part of the graph identified by Graph_ID 230. [0039]) and a second row (Fig. 5, (540) with second row “vertex_ID 132” [0049]) in a second vertex table  (Fig. 5, (540) vertex table 450 sharded into data shard 540 which stores vertex identifiers from 130 to 170 [0049]) of the plurality of vertex tables, (data shard 530 and data shard 540 [0049]) the second row(Fig. 5, (540) with second row “vertex_ID 132” [0049])  in the second vertex table (Fig. 5, (540) vertex table 450 sharded into data shard 540 which stores vertex identifiers from 130 to 170 [0049]) representing the second vertex. (the vertex identified with Vertex_ID 132 is part of the graph identified by Graph_ID 230. [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics to incorporate the teachings of Zhang wherein the plurality of vertex identifiers includes: a first vertex identifier that identifies a first vertex and a first row in a first vertex table of the plurality of vertex tables, the first row in the first vertex table representing the first vertex, and a second vertex identifier that identifies a second vertex and a second row in a second vertex table of the plurality of vertex tables, the second row in the second vertex table representing the second vertex.   By doing so the query service may then analyze the determine edges to find vertex identifiers of the vertices that are part of the same graph. Zhang[0058].

Regarding claim 2 Kasperovics in view of Zhang teaches the method of claim 1.
Kasperovics does not fully disclose  wherein the first vertex identifier specifies the first vertex table and one or more primary key values stored in the first row in the first vertex table. 
Zhang teaches wherein the first vertex identifier  (Fig. 5, (530) vertex_ID  [0039]) specifies the first vertex table (Fig. 5, (530) vertex table 450 sharded into data shard 530 which stores vertex identifiers from 100 to 129 [0049]) and one or more primary key values (Fig. 5, (530) 111, 112, 113, 121, 122, 123, and 124 [0039])  stored in the first row (Fig. 5, (530) “111”, “210” [0039]) in the first vertex table (Fig. 5, (530) vertex table 450 sharded into data shard 530 which stores vertex identifiers from 100 to 129 [0049])  Zhang [0040]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics to incorporate the teachings of Zhang wherein the first vertex identifier specifies the first vertex table and one or more primary key values stored in the first row in the first vertex table. By doing so data row 480 corresponds to an edge that is part of the graph with graph identifier 210 and connects the vertices having vertex identifiers 113 and 124, and data row 482 corresponds to an edge that is part of the graph with graph identifier 230 and connects the vertices having vertex identifiers 132 and 141. Zhang [0042].


Regarding claim 3 Kasperovics in view of Zhang teaches the method of claim 1.
Kasperovics as modified further teaches wherein the first vertex identifier (vertex key column [0020]) includes a hierarchical object (graph workspace object GENEALOGY in schema FAMAILY [0035]) .

Regarding claim 4 Kasperovics in view of Zhang teaches The method of Claim 1, Kasperovics as modified further teaches wherein the vertex identifier 
Operator (required operator [0044]) such as “vertex identifier operator” is typed for as conforming to hierarchical markup language ("CREATE CALCULATION
SCENARIO<NAME>USING<XML [0042]) 

Regarding claim  5 Kasperovics in view of Zhang teaches The method of Claim 4, Kasperovics as modified further teaches wherein the hierarchical markup 
language is JSON ("CREATE CALCULATION SCENARIO<NAME>USING<XML or JSON [0042]) 

Regarding claim  8 Kasperovics in view of Zhang teaches the method of claim 1.
Kasperovics as modified further teaches wherein the graph pattern query  (a 


request to execute a calculation scenario 250, [0044])   includes an edge identifier operator (required operator [0044]) such as “edge identifier operator” referencing edges of the graph (references to the edges of the graph [0032]) 

Regarding claim  9 Kasperovics in view of Zhang teaches the method of claim 8.
Kasperovics as modified teaches wherein executing the graph pattern query (a request to execute a calculation scenario 250, [0044]) further includes generating a plurality of edge identifiers (The edge key column 280 can reference a unique identifier that uniquely identifies the edges 320 defined by the source column 250 and the target
column 270. [0032]) that are returned as a result (result set [0041]) for the edge identifier operator (required operator [0044]) such as “edge identifier operator”
Kasperovics as modified does not fully disclose  wherein the plurality of tables include a plurality of edge tables, wherein each edge identifier of the plurality of edge identifier identifies a respective edge and a single respective row in the plurality of edge tables that represents the respective edge, wherein the plurality of edge identifiers includes: a first edge identifier that identifies a first edge and a first row in a first edge table of the plurality of edge tables, the first row in the first edge table representing the first edge, and a second edge identifier that identifies a second edge and a second row in a second edge table of the plurality of edge tables, the second row in the second edge table representing the second edge.
	Zhang teaches wherein the plurality of tables (one or more tables storing attributes of vertices, one or more tables storing information about the graphs, and one or more link tables that associate rows of the tables storing attributes of the vertices to rows of the tables storing information about the graphs. [0018]) include a plurality of edge tables, (edge table scales in size, it can be sharded to distribute the storage
of data across different servers or physical locations.  [0023]) (Fig. 5, Edge table 470 can be sharded into data shard 570, which stores graph identifiers 200 to 229, and data shard 580 which stores graph identifiers 230 to 270. [0049]) wherein each edge identifier of the plurality of edge identifier (Fig. 4, (472) Graph_ID column with edge identifiers  [0042])  such as “edge identifiers” identifies a respective edge and a single respective row (Fig. 4, row 457, [0042]) in the plurality of edge tables (edge table scales in size, it can be sharded to distribute the storage of data across different servers or physical locations.  [0023]) (Fig. 5, Edge table 470 can be sharded into data shard 570, which stores graph identifiers 200 to 229, and data shard 580 which stores graph identifiers 230 to 270. [0049]) that represents the respective edge, (Fig. 4, row 457, [0042]) wherein the plurality of edge identifiers (Fig. 4, (472) Graph_ID column with edge identifiers  [0042])  such as “edge identifiers” includes: a first edge identifier (Fig. 4, Graph_ID with value “210 [0042]) that identifies a first edge (Fig. 4, row 457, [0042])  and a first row (Fig. 4, (470) “210”, “11” “112” “INTERNAL [0042])  in a first edge table (Fig. 4, edge table [0002]) of the plurality of edge tables, (edge table scales in size, it can be sharded to distribute the storage of data across different servers or physical locations.  [0023]) (Fig. 5, Edge table 470 can be sharded into data shard 570, which stores graph identifiers 200 to 229, and data shard 580 which stores graph identifiers 230 to 270. [0049]) the first row (Fig. 4, (470) “210”, “11” “112” “INTERNAL [0042])  in the first edge table (Fig. 4, edge table [0002]) representing the first edge, (Fig. 4, row 457, [0042])  and a second edge identifier (Fig. 4, Graph_ID with value “220 [0042]) that identifies a second edge (Fig. 4, row 483, [0042])  and a second row (Fig. 4, (470) “220”, “121” “122” “INTERNAL [0042])  in a second edge table (data shard 580 which stores graph identifiers 230 to 270. [0049]) of the plurality of edge tables, (edge table scales in size, it can be sharded to distribute the storage of data across different servers or physical locations.  [0023]) (Fig. 5, Edge table 470 can be sharded into data shard 570, which stores graph identifiers 200 to 229, and data shard 580 which stores graph identifiers 230 to 270. [0049]) the second row  (Fig. 4, (470) “220”, “121” “122” “INTERNAL [0042])  in the second edge table  (data shard 580 which stores graph identifiers 230 to 270. [0049]) representing the second edge. (Fig. 4, row 483, [0042])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics to incorporate the teachings of Zhang wherein the plurality of tables include a plurality of edge tables, wherein each edge identifier of the plurality of edge identifier identifies a respective edge and a single respective row in the plurality of edge tables that represents the respective edge, wherein the plurality of edge identifiers includes: a first edge identifier that identifies a first edge and a first row in a first edge table of the plurality of edge tables, the first row in the first edge table representing the first edge, and a second edge identifier that identifies a second edge and a second row in a second edge table of the plurality of edge tables, the second row in the second edge table representing the second edge. By doing so storage of layers other than the primary layer may provide additional query speed advantages in some embodiments, while in other embodiments, storage of layers other than the primary layer may not be necessary. Zhang [0047].

Regarding claim 10 Kasperovics in view of Zhang teaches the method of claim 9.
Kasperovics teaches includes a hierarchical object, (graph workspace object GENEALOGY in schema FAMAILY [0035])  wherein the edge identifier operator(required operator [0044]) such as “edge identifier operator”  is typed for as conforming to hierarchical markup language. ("CREATE CALCULATION SCENARIO<NAME>USING<XML [0042]) 
Kasperovics as modified does not fully disclose wherein the first edge identifier specifies the first edge table and one or more primary key values stored in the first row in the first edge table, wherein the first edge identifier 
Zhang teaches wherein the first edge identifier (Fig. 4, Graph_ID with value “210 [0042]) specifies the first edge table (Fig. 4, edge table [0002]) and one or more primary key values (Fig. 4, (47) Graph_ID values [0042]) stored in the first row (Fig. 4, (470) “210”, “11” “112” “INTERNAL [0042])  in the first edge table, (Fig. 4, edge table [0002]) wherein the first edge identifier (Fig. 4, Graph_ID with value “210 [0042])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics to incorporate the teachings of Zhang wherein the first edge identifier specifies the first edge table and one or more primary key values stored in the first row in the first edge table, wherein the first edge identifier. By doing so edge table 470 can include one
or more data rows, where each data row corresponds to an edge connecting two vertices in the layered graph data structure. Zhang [0042].

Regarding claim 12 Kasperovics in view of Zhang teaches the method of claim 1, 
Kasperovics as modified further teaches wherein the graph (graph representation [0053])  is defined by a database dictionary (specified schema [0029]) such as “database dictionary” of a database system (database system [0045]) 


Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable over Kasperovics et al. (United States Patent Publication 20170147705), hereinafter referred to as Kasperovics in view of Zhang et al., (United States Patent Publication Number 20190205480) hereinafter Zhang and in further view of Yanagisawa et al., (United States Patent Publication Number 20180293329) hereinafter Yanagisawa
Regarding claim 6 Kasperovics in view of Zhang teaches the method of claim 1.
Kasperovics as modified teaches wherein the graph pattern query (a request to execute a calculation scenario 250, [0044]) specifies to group (at definition time, the calculation scenario 450 may contain an aggregation node containing all attributes. Later, the attributes for grouping can be supplied with the query. [0043]) by the vertex identifier operator, (calculation engine operator [0044]) such as “vertex identifier operator” wherein executing the graph pattern query  (a request to execute a calculation scenario 250, [0044]) according to the vertex identifier operator (calculation engine operator [0044]) such as “vertex identifier operator”
Kasperovics as modified does not fully disclose includes grouping first vertices into a plurality of groups by comparing table hash values of the plurality of vertex identifiers.
Yanagisawa teaches includes grouping first vertices into a plurality of groups (ABS., form a first set of hash values for the vertexes in the first graph and a second set of hash values for the vertexes in the second graph) (Fig. 4, (420A) For each vertex v of the two input graphs, assign an integer value (a hash value) that represents the label of v and the  position of v in the graph [0050]) by comparing table hash values of the plurality of vertex identifiers (Fig. 4, (430A) compare the sets of the hash values associated with the vertices of the two graphs [0054])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Zhang to incorporate the teachings of Yanagisawa whereby includes grouping first vertices into a plurality of groups by comparing table hash values of the plurality of vertex identifiers. By doing so it can be presumed that the two graphs have the same numbers of the vertices and edges. Otherwise, it would be known that the output should be "False" without running method 400. Yanagisawa [0046]

Claim 7  are rejected under 35 U.S.C. 103 as being unpatentable over Kasperovics et al. (United States Patent Publication 20170147705), hereinafter referred to as Kasperovics in view of Zhang et al., (United States Patent Publication Number 20190205480) hereinafter Zhang, in view of Yanagisawa et al., (United States Patent Publication Number 20180293329 ) hereinafter Yanagisawa and in further view of Chen et al., (United States Patent Publication Number 20210034615) hereinafter Chen 
Regarding claim 7 Kasperovics in view of Zhang and Yanagasiwa teaches  the method of Claim 6.
Kasperovics as modified further teaches wherein the graph pattern query (a request to execute a calculation scenario 250, [0044]) specifies an aggregate function, (such as (i) nodes for set operations such as projection, aggregation, join, union,
minus, intersection, and/or other operations [0041]) )
Kasperovics as modified does not fully disclose wherein executing the graph pattern query generates a plurality of arrays to return as a result of the aggregate function, each array of the plurality of arrays corresponding to a particular group of the plurality of groups and including an array element for each vertex in the particular group.
	Chen teaches wherein executing the graph pattern query (gremlin query [0036]) such as “graph pattern query”  generates a plurality of arrays (Objects produced by
Gremlin have various types, including vertex, edge, scalar (such as integer, string and so on), and composite types (such as array and map). [0036]) to return as a result of the aggregate function, (aggregate() [0056]) each array of the plurality of arrays (array and map). [0036]) corresponding to a particular group (category [0067]) of the plurality of groups and including an array element for each vertex in the particular group (takes input as one or more SELECT sub-queries, which reference vertex/edge variables
and TVFs in its parent context, when the sub-traversal references data from prior Gremlin steps [0067]}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Zhang and Yanagisawa to incorporate the teachings of Chen wherein executing the graph pattern query generates a plurality of arrays to return as a result of the aggregate function, each array of the plurality of arrays corresponding to a particular group of the plurality of groups and including an array element for each vertex in the particular group. by translating the functional graph traversal language, it is possible to identify queries with the same semantics in the functional graph traversal language so
as to optimize queries in the functional graph traversal language. Chen [0004].

Claim 11 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Kasperovics et al. (United States Patent Publication 20170147705), hereinafter referred to as Kasperovics in view of Dobbins et al, (United States Patent Publication Number 20080184197) hereinafter Dobbins
Regarding claim 11 Kasperovics teaches a method (graph methods [0015]) comprising: executing a graph pattern query (a request to execute a calculation scenario 250, [0044]) against a heterogenous graph (graph representation  [0022]) having a plurality of vertices (plurality of vertices [0053[)  and a plurality of edges (directed and undirected edges [0025]) stored (stored [0047]) in a plurality of tables, (database tables [0047]) wherein at least two tables (vertex tables [0028]) (Fig. 6, (630) edge table [0054])  of the plurality of tables (database tables [0047]) each store(stored [0047])  either vertices (plurality of vertices [0053[)  of the graph (graph representation  [0022]) or edges (directed and undirected edges. [0025)of the graph; (graph representation  [0022]) wherein the graph pattern query (a request to execute a calculation scenario 250, [0044]) includes a query pattern (query specific calculation scenario 450. [0043]) and an expression; (graph based expression [0020])  wherein executing the graph pattern query  (a request to execute a calculation scenario 250, [0044]) includes: identifying variables (actual parameters, attribute list,
grouping attributes, and the like supplied with the invocation upon instantiation  [0043]) in the query pattern; (query specific calculation scenario 450. [0043]) generating a graph representation (a directed acyclic graph [0041]) of the graph pattern query, (a request to execute a calculation scenario 250, [0044]) wherein the graph representation (a directed acyclic graph [0041]) is a collection of data structures (distinct data structures [0032]) representing the query pattern; (query specific calculation scenario 450. [0043]) generating a first mapping (<PROPERTY NAME> <VARIABLE TYPE>); [0029]) of each of the variables (specification of the variable type and size used to define their various properties [0030]) in the graph pattern query (a request to execute a calculation scenario 250, [0044]) to a label, (property [0029]) such as “label”  based on the graph representation; (a directed acyclic graph [0041]) after generating the first mapping, (<PROPERTY NAME> <VARIABLE TYPE>); [0029])  
	Kasperovics does not fully disclose determining whether a UNION compatible type exists for a property of a particular variable referenced in the expression; in response to determining that a UNION compatible type does not exist for all types corresponding to all labels to which the particular variable is bound, generating an error.
	Dobbins teaches determining  (determine [0114]) whether a UNION compatible type ($union_name [0230]) such as “UNION compatible type” exists for a property (intrinsic properties [0090]) of a particular variable (in a structure specified variable [0084]) referenced in the expression; (an in-line type cast expression [0246]) in response to determining that a UNION compatible type ($union_name [0230]) such as “UNION compatible type” does not exist for all types corresponding to all labels to which the particular variable is bound, (if the type does not have a numeric element[0256]) generating an error (report error and exit [0234]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins wherein determining whether a UNION compatible type exists for a property of a particular variable referenced in the expression; in response to determining that a UNION compatible type does not exist for all types corresponding to all labels to which the particular variable is bound, generating an error. By doing so a high-level instruction syntax which removes all the low-level details required to develop efficient assembler code for a network processor. Dobbins [0161].

Regarding claim 13 Kasperovics in view of Dobbins teaches the method of claim 11.
Kasperovics as modified does not fully disclose wherein determining whether a UNION compatible type exist for the property of the particular variable referenced in the expression comprises: for each label to which the particular variable is bound, determining a type associated with the property based on a respective label, according to a graph definition.
	Dobbins teaches wherein determining (determine [0114]) whether a UNION compatible type ($union_name [0230]) such as “UNION compatible type” exist for the property (intrinsic properties [0090]) of the particular variable (in a structure specified variable [0084]) referenced in the expression(an in-line type cast expression [0246])  comprises: for each label (resource [0065]) such as “label” to which the particular variable (in a structure specified variable [0084]) is bound, (Access the resource which is bound to the generated variable name [0067])determining a type (macro add_structure_type [0080]) associated with the property (obtain properties intrinsic to the resource [0090]) based on a respective label, (resource [0065]) such as “label” according to a graph definition (structure definition [0080]) such as “graph definition”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins wherein determining whether a UNION compatible type exist for the property of the particular variable referenced in the expression comprises: for each label to which the particular variable is bound, determining a type associated with the property based on a respective label, according to a graph definition. By doing so these embodiments provide a high-level instruction syntax which removes all the low-level details required to develop efficient assembler code for a network processor. Dobbins [0161]

Claims 14 –  18 and  20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperovics et al. (United States Patent Publication 20170147705), hereinafter referred to as Kasperovics in view of Dobbins et al, (United States Patent Publication Number 20080184197) hereinafter Dobbins in further view of Box et al., (United States Patent Publication Number 20100088666) hereinafter Box
Regarding claim 14 Kasperovics in view of Dobbins teaches  the method of claim 11.
Kasperovics as modified teaches wherein executing the graph pattern query (a request to execute a calculation scenario 250, [0044]) 
Kasperovics as modified does not fully disclose includes, in response to determining that a UNION compatible type does exist for the property of the particular variable: storing, in a property access node in an abstract syntax tree (AST) for the expression, the UNION compatible type for all types corresponding to all labels to which the particular variable is bound.
Dobbins teaches includes, in response to determining that a UNION compatible type ($union_name [0230]) such as “UNION compatible type” does exist for the property (intrinsic properties [0090]) of the particular variable: (in a structure specified variable [0084])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins wherein in response to determining that a UNION compatible type does exist for the property of the particular variable. By doing so these embodiments provide a high-level instruction syntax which removes all the low-level details required to develop efficient assembler code for a network processor. Dobbins [0161]
Box teaches storing, (storing [0056])  in a property access node (node [0037]) in an abstract syntax tree (AST) (abstract syntax tree [0037])  for the expression, (declarative expression [0044]) the UNION compatible type for all types (union of types [0073]) corresponding to all labels (properties [0069]) such as “labels” to which the particular variable is bound (variable reference that is bound [0068]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box storing, in a property access node in an abstract syntax tree (AST) for the expression, the UNION compatible type for all types corresponding to all labels to which the particular variable is bound. By doing so two usages of a type declaration, one constrained differently from the other, will result in two type nodes in the semantic graph, one for each unique set of constraints. Box [0096].

Regarding claim 15 Kasperovics  in view of Dobbins and Box teach the method of claim 14
Kasperovics as modified teaches wherein the UNION compatible type (UNION at 524 [0047])  is a JSON data type (JSON [0042]) 

Regarding claim 16 Kasperovics  in view of Dobbins and Box teach the method of claim 14
Kasperovics as modified teaches wherein executing the graph pattern query(a request to execute a calculation scenario 250, [0044])
Kasperovics as modified does not fully disclose further includes, after storing, performing a SQL type-checker on the AST.
Box teaches  after storing (storing [0285])  performing a SQL type-checker on the AST (Syntactic analysis, which translates the stream of tokens into an abstract syntax tree; 3) Semantic analysis, which resolves all symbols in the abstract syntax tree, type checks the structure and generates a semantic graph; [0128])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box wherein after storing, performing a SQL type-checker on the AST. By doing so it enables rich development flexibility. Box [0129].


Regarding claim 17 Kasperovics  in view of Dobbins and Box teach the method of claim 14
Kasperovics as modified teaches wherein executing the graph pattern query(a request to execute a calculation scenario 250, [0044])
Kasperovics as modified does not fully disclose , after storing: generating a second mapping of each variable in the graph pattern query to a set of one or more tables of the plurality of tables, based on a label associated with a respective variable in the first mapping. generating pattern specializations based on at least the second mapping; generating individual SQL query blocks for the pattern specializations.
	Box teaches after storing: (storing [0285])  generating a second mapping (Fig 3, mapping to/from constructs to M Graphs [0050]) of each variable in the graph pattern query (LINQ query [0239] such as “graph pattern query” to a set of one or more tables of the plurality of tables, (objects [0280]) such as “tables” based on a label (attached property [0076]) such as “label” associated with a respective variable (variable [0085]) in the first mapping (Fig. 3 mapping to/from constructs and ASTs [0050])  generating pattern specializations (specialization of processing [0280]) based on at least the second mapping; (Fig 3, mapping to/from constructs to M Graphs [0050]) generating individual SQL query blocks (various domain specific uses 150, such as SQL database queries, [0047]) for the pattern specializations (specialization of processing [0280])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box after storing: generating a second mapping of each variable in the graph pattern query to a set of one or more tables of the plurality of tables, based on a label associated with a respective variable in the first mapping. generating pattern specializations based on at least the second mapping; generating individual SQL query blocks for the pattern specializations. By doing so the MIR takes advantage of attached properties to allow additional information to be efficiently
associated with nodes in an MIR graph. Box [0039].

Regarding claim 18 Kasperovics  in view of Dobbins and Box teach the method of claim 17
Kasperovics as modified teaches wherein executing the graph pattern query(a request to execute a calculation scenario 250, [0044])
Kasperovics as modified does not fully disclose after generating the individual SQL query blocks, generating a main SQL query from the graph pattern query.
Box teaches  after generating the individual SQL query blocks, (various domain specific uses 150, such as SQL database queries, [0047]) generating a main SQL query (generates executable instructions from the semantic graph for some target runtime (e.g. SQL, producing an image). [0128]) from the graph pattern query (LINQ query [0239] such as “graph pattern query”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box after generating the individual SQL query blocks, generating a main SQL query from the graph pattern query. By doing so further tools may link images and load them into a runtime. Box [0128].

Regarding claim 20 Kasperovics  in view of Dobbins and Box teach the method of claim 18
Kasperovics as modified does not fully disclose wherein the main SQL query comprises a type cast of the property of the particular variable according to a type indicated at the property access node in the AST.
	Box teaches wherein the main SQL query (generates executable instructions from the semantic graph for some target runtime (e.g. SQL, producing an image). [0128]) comprises a type cast of the property of the particular variable according to a type (Fig. 9 (900) types according to a constraint based [0059]) indicated at the property access node(node [0037])  in the AST (abstract syntax tree [0037])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box wherein the main SQL query comprises a type cast of the property of the particular variable according to a type indicated at the property access node in the AST. By doing so state information can be specified about the programming constructs and represented in semantic graph structures as attached properties. Box [0059].

Regarding claim 21 Kasperovics  in view of Dobbins and Box teach the method of claim 18
Kasperovics as modified does not fully disclose wherein the main SQL query comprises a type cast of an expression expanded from the property of the particular variable according to a type indicated at the property access node in the AST.
Box teaches wherein the main SQL query (generates executable instructions from the semantic graph for some target runtime (e.g. SQL, producing an image). [0128]) comprises a type cast of an expression expanded from the property of the particular variable (derived type is a type whose definition is constructed in M source text using the type constructors that are provided in the language. A derived type is defined as a constraint over another type, which creates an explicit subtyping
relationship. Values conform to any number of derived types simply by virtue of satisfying the derived type's constraint [0274]) according to a type (derived type [0274])  indicated at the property access node (node [0037])  in the AST (abstract syntax tree [0037])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box wherein the main SQL query comprises a type cast of an expression expanded from the property of the particular variable according to a type indicated at the property access node in the AST. By doing so A type expression is allowed wherever a type reference is required. Types in Mare simply expressions that return collections. Box [0276].

Regarding claim 22 Kasperovics  in view of Dobbins and Box teach the method of claim 18
Kasperovics as modified does not fully disclose wherein the main SQL query is generated from the second mapping and the AST.
	Box teaches wherein the main SQL query (generates executable instructions from the semantic graph for some target runtime (e.g. SQL, producing an image). [0128]) is generated from the second mapping (Fig 3, mapping to/from constructs to M Graphs [0050]) and the AST. (specifying abstract syntax trees of a
declarative program directly [0023])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins to incorporate the teachings of Box wherein the main SQL query is generated from the second mapping and the AST. By doing so for a declarative programming language are described herein. In the various embodiments, the common intermediate representation can be used directly for generating data processing applications and code, e.g., programs or scripts can be represented directly according to one or more
abstract syntax tree (AST) or directly as a semantic graph. Box [0034].

Claim 19 is  are rejected under 35 U.S.C. 103 as being unpatentable over Kasperovics et al. (United States Patent Publication 20170147705), hereinafter referred to as Kasperovics in view of Dobbins et al, (United States Patent Publication Number 20080184197) hereinafter Dobbins in view of Box et al., (United States Patent Publication Number 20100088666) hereinafter Box and in further view of Lindsay et al., (United States Patent Publication Number 20060101001) hereinafter Lindsay
Regarding claim 19 Kasperovics  in view of Dobbins and Box teach the method of claim 18
Kasperovics as modified does not fully disclose wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks.
Lindsay teaches wherein the main SQL query (select * from STOCK [0044])  includes a UNION ALL condition (Fig. 3, (302) stock (UNION ALL [0044]) between the individual SQL query blocks (Fig. 3, (304) sub-query, (306) sub-query and (308) sub-query [0045])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasperovics in view of Dobbins and Box to incorporate the teachings of Lindsay wherein the main SQL query includes a UNION ALL condition between the individual SQL query blocks. By doing so Sub-queries of the UNION operator and/or  the UNION ALL operator may contain any sequence of operations that are valid in the query language and may operate on any number of data objects. Lindsay [0045].



Examiner's Request
4. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Arshavsky et al., (United States Patent Publication Number 20110270861) teaches “The application query may be transformed into the graph query as
a function of calculated class data. In one example, calculated class data may describe a sub-graph that is to replace a portion of the application query in the graph query” [0037]
6.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166